

117 SRES 360 IS: Celebrating the 30th anniversary of the independence of Ukraine from the former Soviet Union.
U.S. Senate
2021-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 360IN THE SENATE OF THE UNITED STATESSeptember 14, 2021Mrs. Shaheen (for herself, Mr. Portman, Mr. Cardin, Mr. Johnson, and Mr. Durbin) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONCelebrating the 30th anniversary of the independence of Ukraine from the former Soviet Union.Whereas, on January 21, 1990, more than 300,000 Ukrainians called for unity and independence from the Soviet Union by forming a human chain between the cities of Kyiv and Ivano-Frankivsk;Whereas, on August 24, 1991, the elected Verkhovna Rada of Ukraine declared the independence of Ukraine from the Soviet Union with an overwhelming majority of the vote;Whereas, on December 1, 1991, more than 90 percent of Ukrainian citizens voted in a national referendum in support of independence, with majorities in every region;Whereas, on February 8, 1994, Ukraine was the first member state of the Commonwealth of Independent States to join the Partnership for Peace program of the North Atlantic Treaty Organization and has since deepened its relationship with the North Atlantic Treaty Organization, recognized as an Enhanced Opportunities Partner;Whereas, on November 22, 2004, Ukrainians peacefully took to the streets in protest of a fraudulent presidential election, beginning the Orange Revolution and resulting in new elections under free and fair conditions;Whereas, on November 21, 2013, the Euromaidan protests began, resulting in the Revolution of Dignity and the removal of President Viktor Yanukovych by the Verkhovna Rada;Whereas, on February 20, 2014, the Russian Federation invaded the independent state of Ukraine, and Ukraine continues to confront malign Russian activity, including the ongoing occupation of the Crimea region, conflict in the Donbas region, and threats to freedom of navigation in the Black Sea and the Sea of Azov;Whereas Ukraine has made significant progress on defense reforms and has deployed in numerous conflicts with the North Atlantic Treaty Organization in support of allied and coalition operations;Whereas the United States-Ukraine Trade and Investment Council continues its mission of reducing trade barriers in the bilateral relationship, and Ukraine continues to seek economic alignment with Europe and the West; andWhereas Ukraine has continued to progress on a path toward democracy and has prioritized closer engagement with the North Atlantic Treaty Organization and the European Union: Now, therefore, be itThat the Senate—(1)recognizes the courage and resolve shown by the Ukrainian people in their pursuit of sovereignty and democracy;(2)remembers the Euromaidan demonstrations of November 2013 as a major step forward in the journey of Ukraine toward democracy; (3)condemns the illegal military invasion and occupation of Crimea by the Russian Federation in 2014 and the violence fomented by Russian proxies in eastern Ukraine, two active conflicts that continue in 2021;(4)affirms the Crimea Declaration issued and announced by the Department of State on July 24, 2018, which rejects the illegal annexation of Crimea by the Russian Federation and pledges to maintain that position until the territorial integrity of Ukraine is restored;(5)applauds the progress that the Government of Ukraine has made in aligning with Euro-Atlantic norms and standards and improving military combat readiness and interoperability with the North Atlantic Treaty Organization;(6)encourages the Government of Ukraine to continue implementing crucial reforms to fight corruption, build strong and free markets, and strengthen democracy and the rule of law;(7)affirms the unwavering commitment of the United States Government to support the continuing efforts of the Government of Ukraine to restore Ukraine’s territorial integrity by providing consistent political and diplomatic support and additional lethal and non-lethal security assistance to strengthen the defense capabilities of Ukraine on land and sea and in the air;(8)condemns the ongoing malign activities carried out by the Russian Federation against Ukraine and continues to call upon the Government of the Russian Federation to immediately cease all activity that seeks to undermine Ukraine and destabilize Europe;(9)calls upon the United States Government and its international allies and partners to increase sanctions pressure against the Russian Federation until the Russian Federation upholds its international obligations to respect the territorial integrity of Ukraine, including obligations under the Memorandum on security assurances in connection with Ukraine's accession to the Treaty on the Non-Proliferation of Nuclear Weapons, signed at Budapest December 5, 1994, and the Minsk agreements agreed to in 2014 and 2015;(10)congratulates the people of Ukraine on the announcement on January 6, 2019, of autocephaly for an independent Orthodox Church of Ukraine, which marked an important milestone in Ukraine’s pursuit of its own future free from Kremlin influence; (11)celebrates 3 decades of Ukrainian independence and the strong partnership between the peoples and governments of the United States and Ukraine; and(12)welcomes the September 1, 2021, visit to Washington, DC, by President of Ukraine Volody­myr Oleksandrovych Zelensky at the invitation of President Joseph R. Biden to further deepen the bonds between the United States and Ukraine. 